Case: 16-15269    Date Filed: 09/11/2018   Page: 1 of 4


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-15269
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 9:16-cr-80014-DMM-1



UNITED STATES OF AMERICA,

                                                      Plaintiff - Appellee,

                                   versus

JAMES FREDERICK,

                                                      Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (September 11, 2018)

Before MARCUS, ROSENBAUM and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 16-15269     Date Filed: 09/11/2018    Page: 2 of 4


      James Frederick appeals his 51-month sentence, imposed after he pled guilty

to possession of a firearm as a convicted felon, in violation of 18 U.S.C.

§ 922(g)(1). In calculating Frederick’s Sentencing Guidelines range, the district

court determined that he qualified for a base offense level of 20 pursuant to

U.S.S.G. § 2K2.1(a)(4)(A) because he had a prior conviction for a “crime of

violence.” On appeal, Frederick argues that the district court erred in determining

that his prior Florida conviction for felony battery qualifies as a “crime of

violence.”

      We review de novo whether a prior conviction qualifies as a crime of

violence under the Sentencing Guidelines. United States v. Estrada, 777 F.3d
1318, 1321 (11th Cir. 2015). The Guidelines provide for a base offense level of 20

for a defendant convicted of unlawfully possessing a firearm if the defendant

committed that offense after sustaining a felony conviction of either a crime of

violence or a controlled substance offense. U.S.S.G. § 2K2.1(a)(4)(A). As

relevant here, the Guidelines define “crime of violence” as any offense punishable

by imprisonment for a term exceeding a year, that “has as an element the use,

attempted use, or threatened use of physical force against the person of another.”

Id. § 4B1.2(a)(1). We often refer to this definition as the “elements clause.”

Frederick argues that his felony battery conviction does not satisfy the elements

clause. Under binding precedent, we must conclude otherwise.


                                           2
                Case: 16-15269       Date Filed: 09/11/2018       Page: 3 of 4


       Under Florida law, a person commits a felony battery when he “[a]ctually

and intentionally touches or strikes another person against the will of the other”

and “[c]auses great bodily harm, permanent disability, or permanent

disfigurement.” Fla. Stat. § 784.041(1). When Fredrick filed his initial appellate

brief, he sought relief under United States v. Vail-Bailon, in which a panel of our

Court had held that a conviction under this statute does not categorically qualify as

a crime of violence under the Guidelines. See 838 F.3d 1091 (11th Cir. 2016).

Thereafter, however, the Vail-Bailon panel decision was vacated and reheard en

banc. On rehearing, this Court held that a conviction under Florida’s felony

battery statute categorically qualifies under the Guidelines’ elements clause. 1 See

United States v. Vail-Bailon, 868 F.3d 1293, 1303-04 (11th Cir. 2017) (en banc),

cert. denied, 138 S. Ct. 2620 (2018).

       The en banc court’s decision in Vail-Bailon squarely forecloses Frederick’s

argument that his conviction does not satisfy the elements clause. We are bound to

follow this decision unless and until it is overruled or undermined to the point of

abrogation by this Court sitting en banc or by the Supreme Court; thus, we

acknowledge that Frederick has preserved this challenge for any further review

available to him but do not address it further. See United States v. Brown, 342
F.3d 1245, 1246 (11th Cir. 2003). We affirm his sentence.

       1
        At issue in Vail-Bailon was the elements clause of the “crime of violence” definition in
U.S.S.G. § 2L1.2. That definition, though, is identical to the one in U.S.S.G. § 4B1.2(a).
                                                3
     Case: 16-15269   Date Filed: 09/11/2018   Page: 4 of 4


AFFIRMED.




                              4